Case 9:19-cv-81697-DMM Document 32 Entered on FLSD Docket 03/19/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-81697-MIDDLEBROOKS

  GREAT AMERICAN INSURANCE COMPANY,

          Plaintiff,
  v.

  GTS CONTRACTING, LLC, et al.,

        Defendants.
  _______________________________________/

                        ORDER GRANTING MOTION TO WITHDRAW

          THIS CAUSE is before the Court upon a Motion to Withdraw as Counsel, filed on March

  17, 2020 by the Barthet Firm, counsel for Defendants GTS Contracting, LLC and Sean Gestrich.

  (DE 31). The Barthet Firm seeks to withdraw due to irreconcilable differences with its clients.

  Plaintiff Great American Insurance Company does not oppose this relief. As it is still fairly early

  in this litigation, with trial set for August 12, 2020 (DE 10), I find that good cause has been shown

  to allow the Barthet Firm to withdraw as counsel. Accordingly, it is hereby

          ORDERED AND ADJUDGED that

       1. The Barthet Firm’s Motion to Withdraw (DE 31) is GRANTED.

       2. The Barthet Firm shall provide a copy of this Order to Defendants GTS Contracting, LLC

          and Sean Gestrich. The Firm shall then have no further responsibility in this matter and

          shall be removed from the CM/ECF notification system and from the certificates of service

          for all pleadings, correspondence, and orders.

       3. Defendants shall have TWENTY (20) DAYS from the date of this Order to secure new

          counsel. Defendants shall either file a status report indicating that they have retained new

          counsel, or replacement counsel shall file a notice of appearance.
Case 9:19-cv-81697-DMM Document 32 Entered on FLSD Docket 03/19/2020 Page 2 of 2




        4. Based on a preliminary review of the Complaint (DE 1), it appears that Defendants GTS

           Contracting, LLC, Sean Gestrich, and Karla Gestrich could be represented jointly.

           Accordingly, in retaining counsel, Defendants should consider whether it is appropriate for

           Karla Gestrich to be represented in conjunction with GTS Contracting, LLC and Sean

           Gestrich.

        5. Until new counsel is secured, Plaintiff is DIRECTED to serve all papers on Defendants at

           the following address:

           GTS CONTRACTING, LLC
           SEAN GESTRICH
           3200 North Ocean Boulevard Unit 1807
           Fort Lauderdale, Florida
           33308-7152

        6. This Order does not stay proceedings or modify any deadlines or obligations of the Parties.


           SIGNED in Chambers at West Palm Beach, Florida this 19th day of March, 2020.




                                                                Donald M. Middlebrooks
                                                                United States District Judge


  cc:      Counsel of Record

  GTS CONTRACTING, LLC
  SEAN GESTRICH
  3200 North Ocean Boulevard Unit 1807
  Fort Lauderdale, Florida 33308-7152
